Little, J.
1. In a trial for larceny, evidence which tends to establish the identity of the property alleged to have been stolen is not inadmissible because it embraces a more minute description than that set out in the indictment, such evidence not being inconsistent with the description laid. The court did not err in the admission of evidence tending to show marks on the hog alleged to have been stolen, additional to those set out in the bill of indictment.
2. As explained by the judge there was no error in the admission of evidence by a witness for the State, giving his reasons why he had taken an interest in the prosecution of the accused.
3. There was no error in the part of the charge complained of, nor, in the absence of a request, in the failure of the judge to charge other legal propositions in connection therewith. The evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices concurring.